Case 18-07316-JMC-7          Doc 20     Filed 07/23/19     EOD 07/23/19 13:20:45     Pg 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION
                                            )     CHAPTER 7
IN RE: KEEL ANN EDWARDS,                    )
                 Debtor(s).                 )
                                            )     CASE NO. 18-07316
                                            )
                                                  JUDGE JAMES M CARR

       MOTION FOR RELIEF FROM ORDER OF NO DISCHARGE PURSUANT TO
                           FED.R.BANKR.P. 9024

       Now comes the debtor, Keel Ann Edwards, by counsel and moves the Court for an Order

providing Relief from Order of No Discharge, pursuant to Federal Rules of Bankruptcy

Procedure 9024, and in support thereof would show the Court as follows:

   1. The Court has jurisdiction over this proceeding under 28 U.S.C. Section 1334

   2. This is a core proceeding pursuant to 28 U.S.C. Section 1334.

   3. The debtors filed a petition for relief under Chapter 7 of the Bankruptcy Code on

       09/24/2018.

   4. On 01/03/2019, the Court entered an Order of No Discharge because the debtor failed to

       complete the Personal Financial Management course.

   5. Debtor filed a Certification of Completion of the Personal Financial Management course

       on 07/19/2019 and wishes to receive a discharge in this case.

   6. It would be fundamentally unfair to the debtor to allow her case to remain without a

       discharge light of the totality of facts and circumstances.

   Wherefore, the debtor, Keel Ann Edwards, by counsel respectfully requests that the Court

provide Relief from Order of No Discharge, pursuant to Federal Rule of Bankruptcy Procedure

9024, and that she be permitted to receive a Discharge in this case.
Case 18-07316-JMC-7         Doc 20    Filed 07/23/19     EOD 07/23/19 13:20:45        Pg 2 of 2




                                     Respectfully Submitted
                                     /s/ Anthony David Shull     ____
                                     Anthony David Shull
                                     55 E. Monroe St. Suite 3400
                                     Chicago, IL 60603
                                     312.332.1800
                                     877.247.1960
                                     inn@geracilaw.com
                                     Attorney for Debtor


                                 CERTIFICATE OF SERVICE

The undersigned, an Attorney, does hereby certify that a copy of the attached was mailed via
U.S. mail, postage pre-paid, or electronically mailed to the following on 07/23/2019.

                                     /s/ Anthony David Shull     ____
                                     Anthony David Shull
                                     55 E. Monroe St. Suite 3400
                                     Chicago, IL 60603
                                     312.332.1800
                                     877.247.1960
                                     inn@geracilaw.com
                                     Attorney for Debtor

Service List:

Keel Ann Edwards
4865 Richland Dr
Columbus, OH 43230

Trustee Gregory S Fehribach via mjurkiewicz@thefehribachgroup.com

U.S. Trustee via ustpregion10.in.ecf@usdoj.gov
